Citation Nr: 1201647	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-37 123 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for status post inguinal hernia repair.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran served on active duty from June 1991 to December 1991 and December 1998 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in February 2008 by the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for tinnitus and inguinal hernia repair are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence shows that the Veteran's migraine headaches are related to active service.


CONCLUSION OF LAW

The criteria for service connection for migraine headaches are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for migraine 
headaches, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this claim.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also, 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board finds that the evidence supports granting the Veteran's claim of service connection for migraine headaches.  The Board notes that on VA examination in January 2008, the Veteran reported that he had experienced headaches in service beginning in 2002.  He reported no history of significant headaches prior to 2002.  The service treatment records refer to a history of concussions in 1986 and 1988.  In service physical examinations from 2002 he does not report frequent or chronic headaches.  However in 2005 he reported a history of monthly migraine headaches.  He was unsure of what caused his headaches.  As noted they occurred monthly and have remained stable over the past five years.  He has been diagnosed with migraines and has been treated with ibuprofen and has used imitrex in the past.  The examiner opined that the Veteran was diagnosed with migraine headaches, "which do appear to have their onset in service."

The Veteran credibly reported in a July 2008 letter that he continued to experience headaches once a month.  At his January 2008 examination he reported nausea and occasional vomiting, photophobia, and phonophobia.  Every other month he suffered prostrating headaches and will have to go to bed unable to function.  Given the lay and medical evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for migraine headaches is warranted based on credible lay statements establishing continuity of symptomatology.


ORDER

Entitlement to service connection for migraine headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

A review of the record discloses a need for further development prior to appellate review of the Veteran's claims of service connection for tinnitus and status post inguinal hernia.  

The Board finds that additional development is required before the issues of service connection for tinnitus and status post inguinal hernia are ripe for adjudication upon the merits. 38 C.F.R. § 19.9 (2011).   Specifically, having reviewed the evidence, the Board finds that the Veteran should be afforded a VA audiological examination to determine the nature and etiology of his tinnitus.  In addition, the Veteran should be afforded an additional VA examination to determine the nature and etiology of his SP, inguinal hernia repair to determine whether the pre-existing condition was aggravated or increased in severity as a result of service.    

First, as to tinnitus, the Veteran should be scheduled for a VA audiology examination to obtain a medical nexus opinion concerning the etiology of any current tinnitus.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  See also McLendon v. Nicholson, 20 Vet. App. 79-81 (2006).  The Veteran contends he has current tinnitus attributable to acoustic trauma from gunfire, rockets, mortar, bombs, artillery and other explosives during service.   Service treatment records and examinations fail to mention any tinnitus in service.  In his October 2007 claim for service connection he notes that, "I also have ringing in my ears that comes and goes on a daily basis."   VA's laws and regulations do not specifically require complaints of or treatment for hearing loss or tinnitus during service in order to establish service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). See also Hensley  v. Brown, 5 Vet. App. 155 (1993).  Exposure to "noise from a rifle range, bombing, artillery fire, trucks, and heavy equipment" with credible reports of ringing in the ears "on a daily basis" indicates that a hearing disability may be associated with service, such that a VA examination should be secured.  Charles v. Principi, 16 Vet. App. 370, 372-74 (2002).  Post-service, the Veteran first asserted symptoms of tinnitus in the October 2007 claim as noted above.  Therefore, based on this evidence, a VA medical examination and opinion by a Board certified audiologist is needed to determine whether his current tinnitus is attributable to his military service, and especially to the in-service acoustic trauma reported by the Veteran. 

Second, as to post-operative inguinal hernia repair, a VA examination and opinion is needed to determine if the Veteran's current status post inguinal hernia repair symptoms are proximately due to or chronically aggravated by his period of service. See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  See also McLendon, 20 Vet. App. At 81-85

The Veteran reported that he currently has chronic pain in his right abdomen in the area of where he underwent a right inguinal hernia repair in 1990 prior to entering service.  He claims that the physical activity while on active duty caused increased pain from the right inguinal hernia repair.  The onset of the discomfort began after an endurance hike where he was carrying a heavy pack and weapons.  The pain continues to the present time, occurring after physical activities and sex.  

The record contain the Veteran's service entrance examination dated in October 1990 which noted the Veteran underwent a right inguinal repair in June 1990 prior to entrance into service.  The service medical records reveal no complaints, treatment, or diagnosis of any chronic hernia condition.  

The Veteran was afforded a VA examination in January 2008.  The examiner reviewed the claims file.  It was noted that the Veteran had a right sided inguinal hernia repair prior to service while in high school.  He reported on and off pain since that time with exertion.  He was never seen for the pain during service, but he reported it during his physicals.  In June 2007 the status post right inguinal repair began to hurt worse to the point where he was constantly in pain.  He underwent an ultrasound in October 2007 and was diagnosed with inguinodynia with no recurrence of the hernia.  The diagnosis was inguinal hernia repair, right 1990 prior to active duty.  

The records reveal a pre-existing right inguinal hernia repair.  The Veteran has indicated that he experienced an aggravation of this pre-existing condition during active duty.  The VA examination in January 2008 did not address whether the preexisting condition was aggravated by his period of service.  As such a current VA examination with a nexus opinion is necessary.

Accordingly, the issues of service connection for tinnitus and SP inguinal hernia repair are REMANDED for the following actions:

1.  The AMC/RO should request that the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for his tinnitus since separation from service to the present time; and for his inguinal hernia residuals since January 2008.  After securing the necessary releases, the AMC/RO should attempt to obtain copies of pertinent treatment records identified by the appellant for tinnitus and inguinal hernia residuals.

2.  The Veteran should be afforded a VA audiology examination to determine the etiology of his current tinnitus.  Furthermore, the claims folder must be made available for review by the examiner in conjunction with the examiner. 

Based on the test results and review of the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) the Veteran's current tinnitus is the result of his military service and, in particular, his credible report of noise exposure from gunfire, rockets, mortar, bombs, artillery and other explosives during service.  The Board advises that the examiner should not dismiss the Veteran's tinnitus claim simply because there is no evidence of tinnitus during service, as this is not necessarily required. The rationale for any opinion offered should be provided. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The examiner should include a complete explanation with his or her opinion, based on findings on examination and information obtained from review of the record. 

3.  The Veteran should be afforded a VA examination for the purpose of determining the diagnosis, likely time of onset, and etiology of any chronic residuals of hernia repair.  The VA examiner should be provided with the relevant medical evidence from the claims file, to include the October 1990 service enlistment examination report, which states that the Veteran had undergone a right inguinal hernia repair at age 17 prior to entry into service.  After an interview of the Veteran regarding his medical history, a medical examination, and all tests and studies required; the VA examiner should address the following questions:

a.  Does the Veteran have any current disability residuals due to as to a right inguinal hernia repair?

b.  If the answer to question "a" is yes, is it at least as likely as not that this disability begin during service or is related to service?  Please discuss both the preexisting hernia repair and any right inguinal hernia complaints or treatment in service.

c.  The examiner should provide an opinion as to whether the preexisting disability related to the right inguinal hernia repair worsened in severity during service?

d.  If it is your opinion that there was worsening in service, is there clear an convincing evidence that the disability was not aggravated beyond the natural progression of the disease?  In other words, there is a presumption of aggravation, that can only be overcome if the evidence clearly and unmistakably shows that the worsening was the result of the natural progression of the disease or disability.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The VA examiner is further advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale should be provided for any opinion or conclusion expressed, based on findings on examination and information obtained from review of the record. 

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination or to cooperate with the examiner without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011). 

5.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



Department of Veterans Affairs


